Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 1 of 9




           Exhibit 5
                            Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 2 of 9




                                           U.S. Patent No. 8,253,706 (“’706 Patent”)
Exemplary Accused Products

        Renesas products, including at least each of the following products (and their variations) infringe at least Claim 1 of the ’706
Patent: Renesas RX microcontrollers with capacitive touch, such as RX113, RX231, RX230, and RX130. The infringement chart
below is based on the RX113 microcontroller (“RX113 MCU”), which is exemplary of the infringement of the ’706 Patent.

                   Claim                                                             RX113 MCU
 [1pre] A method comprising:                  The RX113 MCU provides capacitive touch sensing functionality, including in noisy
                                              and moist environments.

                                              For example, the RX113 MCU controlled touch sensor may exhibit noise sources
                                              impacting signal to noise (SNR) parameters. RX113 MCU utilizes multiple
                                              measurements to filter effects of the noise sources.




                                              See Cap Touch and 3D gesture solution, at p. 21, http://img.cheerue.com/D5C994E3-
                                              F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.




                                                                 Page 1
                           Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 3 of 9




                                             See Cap Touch and 3D gesture solution, at p. 22, http://img.cheerue.com/D5C994E3-
                                             F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.


[1a] acquiring a first response from an      The RX113 MCU acquires a first response from an output line of a matrix touch screen,
output line of a matrix touch screen, the    the first response being a capacitively induced signal derived from a rising edge of a
first response being a capacitively          pulse applied to an input line of the matrix touch screen.
induced signal derived from a rising edge
of a pulse applied to an input line of the   For example, the RX113 MCU controlled touch sensor acquires a first signal from the
matrix touch screen;                         matrix touch sensor during the rising edge of the conversion clock.




                                                               Page 2
Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 4 of 9




             See Cap Touch and 3D gesture solution, at p. 9, http://img.cheerue.com/D5C994E3-
             F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.




             See https://www.renesas.com/us/en/solutions/key-technology/human-interface/touch-
             sensor-system2.html




             See Cap Touch and 3D gesture solution, at p. 17, http://img.cheerue.com/D5C994E3-
             F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.




                              Page 3
                           Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 5 of 9




                                              See Cap Touch and 3D gesture solution, at p. 22, http://img.cheerue.com/D5C994E3-
                                              F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.


[1b] acquiring a second response from         The RX113 MCU acquires a second response from the output line of the matrix touch
the output line of the matrix touch screen,   screen, the second response being a capacitively induced signal derived from a falling
the second response being a capacitively      edge of the pulse applied to the input line of the matrix touch screen.
induced signal derived from a falling




                                                                Page 4
                           Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 6 of 9




edge of the pulse applied to the input line   For example, the RX113 MCU acquires a second signal during the falling edge of
of the matrix touch screen; and               conversion clock.




                                              See Cap Touch and 3D gesture solution, at p. 9, http://img.cheerue.com/D5C994E3-
                                              F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.




                                              See https://www.renesas.com/us/en/solutions/key-technology/human-interface/touch-
                                              sensor-system2.html




                                                               Page 5
Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 7 of 9




             See Cap Touch and 3D gesture solution, at p. 17, http://img.cheerue.com/D5C994E3-
             F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.




                              Page 6
                           Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 8 of 9




                                           See Cap Touch and 3D gesture solution, at p. 22, http://img.cheerue.com/D5C994E3-
                                           F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.



[1c] manipulating the first response and   The RX113 MCU manipulates the first response and the second response to reject noise
the second response to reject noise at     at frequencies less than a frequency associated with the pulse.
frequencies less than a frequency
associated with the pulse.




                                                            Page 7
Case 6:20-cv-00529-ADA Document 1-5 Filed 06/16/20 Page 9 of 9




             For example, the RX113 MCU manipulates current (noised) measurements which
             include the first and second responses to reject noise having low or at the touch sensor’s
             operational frequency.




             See Cap Touch and 3D gesture solution, at p. 18, http://img.cheerue.com/D5C994E3-
             F0CF-4E81-676E-B20D75A511B0_thinkv_2018-09-14_5b9b7417cfbb0.pdf.




                                Page 8
